EXHIBIT 10.2

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of July 15, 2019 (the “Amendment Date”) and made, by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”) and CYTORI THERAPEUTICS, INC., a Delaware corporation with offices
located at 12526 High Bluff Drive, Suite 300, San Diego, CA 92130-2067
(“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Loan and Security Agreement, dated as of May 29,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof;

 

WHEREAS, Borrower desires to change its name to “PLUS THERAPEUTICS, INC.,”
effective as of the Amendment Date (“Name Change”) and has requested that
Collateral Agent and Lenders consent to the Name Change and Collateral Agent and
the Lenders are willing to consent to the Name Change; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

 

2.

Subject to the terms and conditions hereof, Collateral Agent and Lenders hereby
consent to the Name Change.

 

 

 

3.

Borrower hereby authorizes Collateral Agent to file one or more amendments to
the existing financing statements and to any security filings made by Collateral
Agent with the United States Patent and Trademark Office securing Collateral
Agent’s Lien in the Collateral and to take any other action required to continue
perfection of Collateral Agent’s security interest in the Collateral and to
reflect the Name Change.

 

 

 

4.

The Loan Agreement is hereby amended such that the text “CYTORI THERAPEUTICS,
INC.” in all instances is hereby replaced by “PLUS THERAPEUTICS, INC.” All other
applicable Loan Documents are also hereby amended by such that the text “CYTORI

 

 

 

--------------------------------------------------------------------------------

 

THERAPEUTICS, INC.” in all instances is hereby replaced by “PLUS THERAPEUTICS,
INC.” where the context so requires.

 

 

5.

Section 10 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

 

 

10.NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission;

(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid; or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Any of Collateral Agent,
Lender or Borrower may change its mailing address or facsimile number by giving
the other party written notice thereof in accordance with the terms of this
Section 10.

 

If to Borrower:Plus Therapeutics, Inc.

12526 High Bluff Drive Suite 300

San Diego, CA 92130-2067

Attn: Gary Titus, Chief Financial Officer Fax:  (858) 450-4355

Email: gtitus@plustherapeutics.com

 

 

with a copy (which shall not constitute notice) to:



Plus Therapeutics, Inc. 12526 High Bluff Drive Suite 300

San Diego, CA 92130-2067

Attn: In-House Counsel Fax:  (858) 450-4355

 

 

 

If to Collateral Agent or Oxford:



OXFORD FINANCE LLC

133 North Fairfax Street Alexandria, Virginia 22314 Attention: Legal Department
Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

 

 

with a copy (which shall not constitute notice) to:



Greenberg Traurig, LLP One International Place Boston, MA 02110

Attn: Jonathan Bell, Esq.

 

 

--------------------------------------------------------------------------------

 

Fax: (617) 279-8438

Email: Bellj@gtlaw.com

 

 

 

 

6.

Limitation of Amendment.

 

 

a.

The amendments and consent set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to

 

(a)be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right, remedy or
obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

 

7.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by Borrower to
Collateral Agent, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any material law or regulation
binding on or affecting Borrower, (ii) any material contractual restriction with
a Person binding on Borrower, (iii) any material order, judgment or decree of
any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

 

--------------------------------------------------------------------------------

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

 

e.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

 

8.

Borrower shall no later than seven (7) days after the Amendment Date, (i) file
appropriate amendments with the United States Patent and Trademark Office to its
Intellectual Property registrations to update Borrower’s name and (ii) enter
into an appropriate amendment to the IP Agreement with Collateral Agent and
Lenders, which amendment must be in such form and substance as are satisfactory
to Collateral Agent in its discretion.

 

 

 

9.

Borrower hereby remises, releases, acquits, satisfies and forever discharges the
Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof. Without limiting the generality of the foregoing, Borrower waives
and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

 

 

10.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

 

--------------------------------------------------------------------------------

 

 

11.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts and (c)
Borrower’s delivery of a filed copy of an amendment to its certificate of
incorporation effecting the Name Change (which amendment Borrower shall deliver
to Collateral Agent promptly upon its receipt by Borrower).

 

 

 

12.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

 

13.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

BORROWER:

 

 



 

 

[gb1jytui5322000001.jpg]

 

COLLATERAL AGENT AND LENDER:

 

OXFORD  FINANCE LLC

 

 

By_   _   _   _ _ __   _ _

 

Name:_ _ Title:._  _



_   _   _   _   _ _

_   _   _   _   _    _



_   _  _

_   _   _   _

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

BORROWER:

 

 



 

CYTORI THERAPEUTICS, INC.

 

 

By-

Name:

Title:

 

 

COLLATERAL AGENT AND LENDER:

[gb1jytui5322000002.jpg]

 